In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1912
KEVIN PACK,
                                                  Plaintiff-Appellant,
                                 v.

MIDDLEBURY COMMUNITY SCHOOLS,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
          No. 3:18-CV-00924 — Damon R. Leichty, Judge.
                     ____________________

   ARGUED JANUARY 21, 2021 — DECIDED MARCH 10, 2021
               ____________________

    Before SYKES, Chief Judge, and MANION and ST. EVE, Cir-
cuit Judges.
    MANION, Circuit Judge. Kevin Pack brought employment
claims against Middlebury Community Schools (“School,”
“MCS”). The parties resolved that case by executing a
settlement agreement with conﬁdentiality and non-
disparagement provisions. Pack now claims the School
breached that contract by (1) maintaining a prior press re-
lease critical of Pack on its website, (2) submitting an aﬃda-
2                                                 No. 20-1912

vit critical of Pack in separate litigation, and (3) making
statements to prospective employers beyond the contract’s
bounds.
    The district judge granted summary judgment to the
School because it (1) had no contractual obligation to remove
the pre-existing press release from its website, (2) enjoys ab-
solute privilege for the aﬃdavit submitted in separate litiga-
tion, and (3) did not disclose contractually forbidden infor-
mation to “prospective employers” because the callers were
not “prospective employers.” We aﬃrm.
                       I. Background
                  A. Employment dispute
    In August 2013, the School hired Pack to teach high-
school German. The School terminated his employment less
than a year later, in April 2014. Soon after the termination,
the School published a press release about Pack on its web-
site. Given the procedural posture, we accept Pack’s charac-
terization of the press release as a statement by the School
criticizing Pack, which remains publicly available on the
School’s website.
    In January 2015, Pack sued the School. He claimed it ﬁred
him because he was an atheist. The Elkhart Truth ran an arti-
cle later that month under the headline: “Fired Northridge
teacher, an atheist, sues Middlebury Community Schools for
religious discrimination.”
                  B. Settlement agreement
    On November 14, 2016, Pack and the School (aka “MCS”)
settled that case and entered into a settlement agreement
containing various clauses pertinent to the matter before us.
No. 20-1912                                                 3

Pack agreed to release all claims against the School accruing
before November 14, 2016. (Settlement Agreement, ¶ 3, re-
produced in our Appendix.) The School agreed to maintain a
level of conﬁdentiality, and agreed to tell Pack’s prospective
employers only limited information about him:
      6.    Conﬁdentiality. The Parties agree to the
      following with respect to conﬁdentiality:
      …
      B.     MCS commitment. MCS will not dis-
      close or discuss the dispute or the settlement.
      MCS agrees that it will not make any public
      representations concerning Plaintiﬀ and in the
      event that it receives any inquiries from pro-
      spective employers of Plaintiﬀ, the agents
      and/or employees of MCS will provide only
      Plaintiﬀ’s positions held and dates of employ-
      ment, without other information or comment.
      MCS agrees that in response to the inquiries
      regarding the Plaintiﬀ’s claim or the litigation
      MCS will state only that “the case has been
      settled under conﬁdential terms” and nothing
      more shall be said by MCS about this matter.
(Settlement Agreement, ¶ 6.B., emphasis added.)
   The School agreed it would not disparage Pack:
      C.    Non-disparagement.        The    parties
      further agree that neither they nor their
      representatives will disparage the other party.
      Disparage as used herein shall mean any
      communication, verbal or written, of false or
      defamatory information or the communication
4                                                 No. 20-1912

      of information with reckless disregard to its
      truth or falsity. The employer agrees that it
      shall not make any statements, either
      internally or externally, that reﬂect adversely
      on Mr. Pack’s job performance … . Each party
      shall refrain from all conduct, verbal or
      otherwise, which would damage or impair in
      any way the others’ reputation, goodwill,
      services, or standing in the community
      through any medium whether written,
      tangible, electronic, computerized, verbal, or
      any other form including the internet, e-mail,
      or other modalities.
(Id., ¶ 6.C., emphasis added.) The settlement agreement does
not mention the April 2014 press release.
                        C. Aﬃdavit
    In January 2017, Pack sued The Elkhart Truth in Indiana
state court, alleging that the January 2015 article defamed
him. The School Superintendent, Jane Allen, gave an
affidavit supporting The Elkhart Truth’s motion to dismiss.
We accept as true that Allen submitted the affidavit
voluntarily, that it criticizes Pack, and that it included the
press release as an exhibit.
                D. “Prospective employers”
    In June 2018, Pack recruited two acquaintances to call the
School and pose as his prospective employers. During one
call, Allen said Pack was “terminated” and that the termina-
tion was “a matter of public record.” During another, Allen
said Pack was “terminated” and that the termination was
“for cause.”
No. 20-1912                                                  5



                  E. Breach-of-contract suit
    In November 2018, Pack sued the School for breach of the
settlement agreement (not for defamation). This is the case
now before us, under diversity jurisdiction. His complaint
framed claims in vague and broad terms. He alleged Allen
“violated [the] non-disparagement and non-disclosure
clauses by actions detrimental to Plaintiﬀ and intended to
disparage and hold him up to scorn … including oral com-
munications and writings intended to damage and dispar-
age.” He claimed the School “published and maintained
public access to certain material which likewise disparaged
[him] and held him up to scorn in its media and communica-
tions … .”
   The School moved for summary judgment. The district
judge analyzed Pack’s claims as stemming from three events,
which we rearrange chronologically: 1) the School left the
2014 press release on its website after executing the settle-
ment agreement in 2016; 2) Allen submitted an aﬃdavit in
Pack’s suit against The Elkhart Truth; and 3) Allen told Pack’s
recruited callers that Pack was terminated, which was more
than paragraph 6.B. of the settlement agreement allowed the
School to say to Pack’s prospective employers. (In his open-
ing appellate brief, Pack does not seem to question this char-
acterization of his claims or add any instances of alleged
breaches.) The judge granted summary judgment for the
School on all claims. Pack appeals.
                        II. Discussion
    We review a district judge’s grant of summary judgment
de novo, view the facts in the light most favorable to the non-
6                                                 No. 20-1912

moving party, and draw all reasonable inferences in his fa-
vor. McAllister v. Innovation Ventures, 983 F.3d 963, 967 (7th
Cir. 2020). The moving party is entitled to summary judg-
ment if “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a).
    There is no dispute that Indiana substantive law applies.
A settlement agreement is a contract. When a contract’s lan-
guage is clear and unambiguous, that plain language con-
trols. Courts will not rewrite clear contracts. See Hartman v.
BigInch Fabricators & Constr. Holding Co., 161 N.E.3d 1218,
1220–22 (Ind. 2021) (“Indiana courts ﬁrmly defend parties’
freedom to contract by enforcing their chosen terms. So,
when construing an agreement, we focus on the words that
the parties agreed to, giving clear and unambiguous lan-
guage its ordinary meaning. … [A] court will not rewrite an
explicit agreement.”) (internal quotation marks and citations
omitted).
   Here, there are no genuine issues of material fact, and the
School is entitled to judgment as a matter of law.
                      A. Press release
1. ﬁrst half of non-disparagement paragraph: “communica-
tion” and “statements”
    The settlement agreement contains a forward-looking
non-disparagement paragraph. In the ﬁrst half of that para-
graph, both parties agreed “that neither they nor their repre-
sentatives will disparage the other party.” (Settlement
Agreement, ¶ 6.C., emphasis added.) The agreement deﬁnes
“disparage” as “any communication, verbal or written, of
false or defamatory information or the communication of in-
No. 20-1912                                                          7

formation with reckless disregard to its truth or falsity.” (Id.)
And (regardless of truth) the School promised “that it shall
not make any statements … that reﬂect adversely on Mr.
Pack’s job performance … .” (Id., emphasis added.)
    The simple facts are that the School issued the press re-
lease and put it online before executing the settlement
agreement, which contains only prospective, forward-
looking obligations regarding non-disparagement. 1 So the
agreement does not apply to the pre-existing press release.
    During settlement negotiations, Pack could have sought
to include in the agreement an obligation that the School re-
scind the press release, remove it from its website, redact it,
or protect it with a password. But Pack apparently did not
seek any of this. Or if he did, the School did not agree. In-
deed, the agreement releases prior claims, which include
prior claims pertaining to the pre-existing press release.
   Pack concedes that the agreement casts obligations in
prospective terms. But Pack argues that each time anyone
accesses the press release on the internet after the date of the
agreement, the School breaches the agreement anew. The
public can access the press release anytime without any
password or any special request.
   The Indiana Supreme Court is apparently silent on the is-
sue of whether a statement on a website speaks anew each
time someone accesses it, such that a prospective-looking
contract applies even though the statement’s April 2014 crea-

   1  Pack concedes that (1) the School posted the press release online
before executing the settlement agreement, (2) the agreement’s non-
disparagement terms are prospective (not retrospective), and (3) the
agreement releases anything that occurred before its execution.
8                                                             No. 20-1912

tion preceded the contract. Neither party oﬀers any control-
ling Indiana caselaw on point. So we must predict how the
Indiana Supreme Court would rule. MindGames, Inc. v. West-
ern Pub. Co., 218 F.3d 652, 655–56 (7th Cir. 2000). 2
    Courts have consistently rejected arguments similar to
Pack’s. For example, in Platinum Luxury Auctions v. Concierge
Auctions, 227 So.3d 685 (Fla. Dist. Ct. App. 2017)—a case dis-
cussed by the district judge—Florida’s appellate court re-
versed the trial court for following an argument that is mate-
rially indistinguishable from Pack’s. There, the bidding be-
tween two auction companies ran on with escalating rivalry.
Platinum 3 posted negative comments about Concierge on
January 27, 2014, in the comments section of a January 22,
2014, online magazine article. Nearly nine months later, in
September 2014, Concierge and Platinum executed a settle-
ment agreement. The agreement explicitly required Platinum
to publish a retraction of the January 27 post. The agreement
also included a non-disparagement paragraph by which
Platinum recognized that the reputation of Concierge was
“important and should not be impaired by Defendants after
this Agreement is executed,” and by which Platinum agreed,


    2  One hint might come from Indiana’s position on the single-
publication rule, a related doctrine. But the Indiana Supreme Court ap-
parently has no reported decisions accepting or rejecting this rule, at
least not in the context of the internet. See Itai Maytal, Libel Lessons from
Across the Pond: What British Courts Can Learn from the United States’
Chilling Experience with the “Multiple Publication Rule” in Traditional Media
and the Internet, 3 J. Int’l Media & Ent. L. 121, 143 n.54 (2010) (“Indiana …
[has] not decided whether to follow the single publication rule, but [its]
federal district courts have applied [it].”).
    3   We group the appellants there under one name for easy handling.
No. 20-1912                                                         9

in forward-looking language, not to disparage Concierge.
Platinum, 227 So.3d at 686 (quoting settlement agreement
and adding emphasis).
    Soon after the agreement, Platinum published a retrac-
tion of the January 27, 2014, post. But that did not satisfy
Concierge. It complained that a January 2014 online article4
criticizing and disparaging Concierge was accessible on
websites controlled by Platinum. Concierge argued this Jan-
uary 2014 online article violated the non-disparagement
provision and asked the trial court to order Platinum to re-
move the article from Platinum’s websites. The trial court
agreed, ﬁnding that the January 2014 online article dispar-
aged Concierge and that Platinum’s refusal to remove it vio-
lated the non-disparagement provision.
    But the Florida appellate court reversed. It determined
that the clear terms of the non-disparagement provision ap-
plied to statements made after the agreement was executed
on September 5, 2014, so the provision did not apply to the
January 2014 online article. Concierge knew about the Janu-
ary 2014 online article when it executed the agreement. So if
Concierge had wanted Platinum to remove the January 2014
online article from its websites, Concierge could have nego-
tiated for that. Instead, the agreement only mandated re-
tracting the January 27 comment post and only forbade Plat-
inum from disparaging Concierge in the future. So the trial
court inappropriately rewrote the contract when it ordered
removal of the January 2014 online article.


   4  Apparently this article was different from the January 22, 2014,
online magazine article to which Platinum posted the comment on Janu-
ary 27, 2014.
10                                                 No. 20-1912

    Here, Pack seeks similar relief in a similar situation. His
attempts on appeal to distinguish Platinum fail.
    First, Pack makes a cryptic argument about “mandatory
joinder.” He says the Platinum court “ruled that failure of the
Plaintiﬀ there to include an objection to the older posting
limited its remedies in the suit ﬁled as a ‘mandatory joinder’
case where Plaintiﬀ had his shot.” We are not sure what Pack
means. Surely he does not mean that the Florida appellate
court based its decision to reverse on a failure by Concierge
to object in litigation to the older post, or based its decision
on a statute or rule requiring mandatory joinder of certain
claims. Platinum contains no language to that eﬀect. Maybe
Pack means the Florida appellate court based its decision on
the fact that the settlement agreement did not include an ex-
plicit requirement that Platinum remove the older post. But
that was only part of the Platinum court’s reasoning. Conci-
erge’s main problem was that the agreement’s non-
disparagement provision spoke in forward-looking terms. It
was merely an additional problem that the agreement did
not carve out an exception to the forward-looking terms by
explicitly requiring removal of the older post, like it did for
the newer post. In other words, Pack tries to narrow Plati-
num unfairly.
   Second, Pack argues that in Platinum the settlement
agreement’s language limited the scope of covered dispar-
agement to “written or verbal” statements and did not refer-
ence the internet, whereas Pack’s settlement agreement is
broader because it references “conduct” and not just “state-
ments” and because it references “the internet.” But Pack’s
suggestion that the agreement in Platinum did not apply to
conduct or to the internet is wrong. Pack oﬀers no explana-
No. 20-1912                                                  11

tion for why the Platinum agreement’s broad statement that
“the professional, business and personal reputations of
Plaintiﬀ and its employees, directors, and oﬃcers are im-
portant and should not be impaired by Defendants after this
Agreement is executed” does not include conduct or the in-
ternet. And Pack oﬀers no reason why the phrase “any
statements, written or verbal” in the provision that “Defend-
ants agree not to make any statements, written or verbal …
that defame, disparage or in any way criticize …” does not
include the internet. Pack advances no reason to think
“written” requires paper. Besides, Pack’s characterization of
the reasoning—that the contract failed to mention the inter-
net speciﬁcally, so the contract does not cover the online
statement—played no part in Platinum’s logic or conclusion.
So Pack fails to distinguish Platinum.
    The vast majority of published opinions on point seem to
accord with Platinum. Platinum had no need to discuss the
single-publication rule by name because that decision (like
ours) dealt with a breach-of-contract claim, and not a defa-
mation claim. The majority approach to a defamation case
involving a single statement posted online is to apply the
single-publication rule. See Kiebala v. Boris, 928 F.3d 680, 686
(7th Cir. 2019) (We predicted Illinois would apply the single-
publication rule to the internet and hold that “updating” a
previously published internet post, without changing its
content, does not newly circulate or republish the post for
statute-of-limitations purposes.); Pippen v. NBCUniversal Me-
dia, 734 F.3d 610, 615–16 (7th Cir. 2013) (Collecting cases, we
predicted Illinois would apply the single-publication rule to
the internet and deem the “passive maintenance” of a web-
site not a republication of that website’s content.); Yeager v.
Bowlin, 693 F.3d 1076, 1082 (9th Cir. 2012) (Under California
12                                                          No. 20-1912

law, “a statement on a website is not republished unless the
statement itself is substantively altered or added to, or the
website is directed to a new audience.”); Roberts v. McAfee,
Inc., 660 F.3d 1156, 1169 (9th Cir. 2011) (continuing to host a
press release online is “inaction” which “is not a republica-
tion”); Nationwide Bi-Weekly Admin. v. Belo Corp., 512 F.3d
137, 146 (5th Cir. 2007) (“Based on the near unanimity of the
large number of courts to apply the single publication rule to
Internet publications, the fact that the only case to hold oth-
erwise (Swaﬀord) is distinguishable, and because sound poli-
cy reasons support its application in this context, we hold
that the Texas Supreme Court would likely adopt the single
publication rule for Internet publications.”); Van Buskirk v.
The New York Times Co., 325 F.3d 87, 89 (2d Cir. 2003) (recog-
nizing New York applies the single-publication rule to the
internet).
    Pack only mentions one case to avoid the implications of
Platinum and the single-publication rule: Swaﬀord v. Memphis
Individual Practice Association, No. 02A01-9612-CV-00311,
1998 WL 281935 (Tenn. Ct. App. June 2, 1998). 5 But Swaﬀord
does not help Pack.
   Swaﬀord recognized that Tennessee adopted the single-
publication rule in 1973. But Swaﬀord held the rule did not
apply to a particular set of facts: Defendants reported Dr.

     5At least, we think this is the case Pack referenced. His table of au-
thorities lists a case with this name, and his brief discusses a case with
the name and substance of the case we cite. But nowhere in his brief does
Pack properly cite Swaﬀord. And this is not the only example of similar
problems in Pack’s brief. Also, we note Swaﬀord is an unpublished deci-
sion from Tennessee.
No. 20-1912                                                          13

Swaﬀord’s termination to the National Practitioner Data
Bank, which kept information conﬁdential from the public
and only allowed access to certiﬁed health care entities. Each
transmission by the Data Bank of the report “was released in
response to an aﬃrmative request by a … health care entity.”
Swaﬀord, 1998 WL 281935 at *5. The health care entities “re-
quested information from the Data Bank on separate and
distinct occasions.” Id. at *8. Swaﬀord speciﬁcally said it was
not addressing a situation like Pack’s: “We do not address a
situation in which the information in the Data Bank could be
accessed by the general public.” Id. at *8, n.8.
    If anything, Swaﬀord’s logic tends to support the School.
Swaﬀord recognized the single-publication rule can be ap-
plied to the internet. Swaﬀord understood the justiﬁcation for
the single-publication rule (an exception to the traditional
common law’s multiple-publication rule) to be avoiding “a
vast multiplicity of lawsuits resulting from a mass publica-
tion.” Id. at *8. Swaﬀord concluded that this justiﬁcation was
absent when access to information online was restricted. But
in our case, the press release is available online to the general
public, with no special requests required, so the justiﬁcation
for the single-publication rule applies.
    We conclude that the Indiana Supreme Court would con-
clude that the press release is not a new statement each time
someone accesses it on the School’s website, and that the
ﬁrst half of the settlement agreement’s forward-looking non-
disparagement paragraph does not compel the School to re-
tract, take down, redact, block, or password-protect the pre-
existing press release on its website. 6 Merely maintaining its

   6  Pack seems to narrow his request in his appellate reply: “There is
no issue in this case of whether or not the Defendant school corporation
14                                                            No. 20-1912

website with the pre-existing press release did not breach the
ﬁrst half of the non-disparagement paragraph.
2. second half of non-disparagement paragraph: “conduct”
    The second half of the non-disparagement paragraph
might have presented a closer question. There, the School
promised it “shall refrain from all conduct, verbal or other-
wise, which would damage or impair in any way [Pack’s]
reputation … through any medium … including the internet
… .” (Settlement Agreement, ¶ 6.C., emphasis added.) Par-
ties are generally free to contract. Parties are free to agree to
more protections than tort law aﬀords. Parties are free to
contract around the single-publication rule’s implications.
Just as Pack could release claims based on the April 2014
creation of the pre-existing press release, so also the School
could agree to restrict its future non-verbal conduct. So the
question might have been: does the agreement cover the
press release because the School is engaging in forbidden
“conduct” after the agreement by the act of maintaining its
website with the press release on it, regardless of whether
the press release speaks anew each time someone accesses it?
But Pack failed to develop this argument on appeal, failed to
make factual allegations or advance evidence to support it,
and abandoned it entirely in his reply. So we ﬁnd no error.
We make no prediction about what the Indiana Supreme
Court would do with a well-developed and supported “con-
duct” clause argument, distinct from a republication argu-
ment.



should ‘retract’ the published press release article, but it certainly should
‘redact’ it or limit it to ‘password protected.’”
No. 20-1912                                                          15

                             B. Aﬃdavit
    Superintendent Allen submitted an aﬃdavit for The
Elkhart Truth’s motion to dismiss Pack’s defamation suit
against it. She did this after execution of the settlement
agreement. For present purposes we accept as true Pack’s
claims that Allen submitted the aﬃdavit voluntarily, under
no subpoena; that the aﬃdavit disparaged Pack and attached
the press release as an exhibit; and that it did not comport
with some of the plain terms in the agreement.
    Pack claims the School breached the agreement when Al-
len submitted this aﬃdavit. But the School asserts the abso-
lute litigation privilege. The district judge noted that Pack
did not address the privilege, and that “[h]is waiver reads as
a wise concession.” 7
   But Pack raised the aﬃdavit issue in his appeal and chal-
lenged the School’s assertion of the privilege, and in re-
sponse the School failed to argue he waived the challenge to
the privilege or conceded the privilege applied. So the
School (arguably at least) waived the waiver. See McKnight v.
Dean, 270 F.3d 513, 518 (7th Cir. 2001) (recognizing “waiver
of waiver” as an established doctrine).




   7  At oral arguments, Pack insisted he did not waive an argument
against the privilege by failing to respond on point before the district
court. It is true that Pack’s brief below opposing summary judgment ar-
gued that Allen submitted her affidavit voluntarily. But in that brief,
Pack did not make any argument about why the voluntary nature of the
affidavit eliminated the privilege. And Pack only mentioned “privilege”
once there, claiming the School had waived any claim to immunity or
privilege. And Pack did not mention Perkins there.
16                                                  No. 20-1912

    Regardless of waiver, the district judge went on to ana-
lyze the merits of whether the privilege applies. And regard-
less of waiver, we conclude the district judge did not err in
concluding it does.
   Pack’s main argument against the privilege seems to be
that Allen submitted her aﬃdavit voluntarily, without a
subpoena or other compulsion. But the aﬃdavit’s voluntary
nature is irrelevant to whether the privilege attaches.
    By 1895, the Indiana Supreme Court intimated that it was
already “well settled by many authorities” that a statement
made for “a proceeding in due course of law” was privi-
leged. Wilkins v. Hyde, 41 N.E. 536, 536 (Ind. 1895). The court
did not identify any exception for volition. Even the state-
ment’s truth or eﬀectiveness were not relevant for the privi-
lege: “As to whether the charge be true or false, or whether it
be suﬃcient or not to eﬀect the object in view, if it be made
in the due course of a judicial or legal proceeding, it is privi-
leged, and cannot be made the basis of an action for defama-
tion of character.” Id. The justiﬁcation the court gave for the
privilege during the second presidency of Grover Cleveland
remains sound—and obvious—today: “The reason upon
which the rule is founded is the necessity of preserving the
due administration of justice.” Id.
    Citing Wilkins as recently as 2008, the Indiana Supreme
Court conﬁrmed that “Indiana law has long recognized an
absolute privilege that protects all relevant statements made
in the course of a judicial proceeding, regardless of the truth
or motive behind the statements.” Hartman v. Keri, 883
N.E.2d 774, 777 (Ind. 2008).
No. 20-1912                                                              17

    So whether Allen was motivated by a subpoena or not,
her aﬃdavit is privileged. See Rain v. Rolls-Royce Corp., 626
F.3d 372, 378 (7th Cir. 2010) (predicting Indiana would apply
the privilege to voluntary statements in a RICO complaint,
despite non-disparagement provision in contract); Van Eaton
v. Fink, 697 N.E.2d 490, 494 (Ind. Ct. App. 1998) (“Absolute
privilege provides judges, attorneys, parties and witnesses,
in connection with a judicial proceeding, immunity from lia-
bility even if they publish defamatory material with an im-
proper motive.”) Nothing in Indiana law limits the privilege
to compulsory testimony. The failures of Pack’s attempts to
distinguish Hartman, Wilkins, and other cases are too bizarre
to merit further discussion.
    Pack’s reliance on Perkins v. Memorial Hospital of South
Bend, 141 N.E.3d 1231 (Ind. 2020)8 is also strange. Perkins was
not about a privilege from tort or contract claims based on
statements made during litigation. Rather, it was about Indi-
ana’s “public policy” exception to the doctrine of at-will em-
ployment which protects from termination an employee ex-
ercising a clear statutory right or obeying a legal duty. Per-
kins, 141 N.E.3d at 1235. The School points this out in its ap-
pellate response brief. In his reply Pack does not mention
Perkins, much less defend his reliance on it.
    The touchstone for the privilege is pertinence: “For im-
munity from liability to exist based on absolute privilege, the
statement in question must be relevant and pertinent to the


    8  At least, we think Pack relies on this case, even though his citation
to it references the Indiana Court of Appeals in 2019 and not the Indiana
Supreme Court in 2020, despite referencing the reporter containing the
Indiana Supreme Court’s decision.
18                                                No. 20-1912

litigation or bear some relation thereto.” Eckerle v. Katz &
Korin, P.C., 81 N.E.3d 272, 280 (Ind. Ct. App. 2017) (internal
quotation marks omitted). This is a broad, liberal standard.
Pack does not oﬀer any reasons to think Allen’s aﬃdavit was
not relevant or pertinent to the litigation involving The
Elkhart Truth. We reviewed the aﬃdavit and conclude it per-
tains to that litigation.
    Pack also argues that the privilege only adheres to indi-
vidual people, and not to corporations. He does not seem to
have made this argument below. He cites no authority for it
on appeal. Multiple cases belie it. See Rain, 626 F.3d at 376–
79; Chrysler Motors Corp. v. Graham, 631 N.E.2d 7, 10–11 (Ind.
Ct. App. 1994).
   The district judge did not err in concluding that the privi-
lege applied.
                       C. Hoax to coax
    Pack recruited two acquaintances to call the School pre-
tending to be prospective employers to see what the School
would say about him. In the School’s phrasing, the goal of
this hoax was to coax the School into violating the settlement
agreement.
   Allen told these callers that Pack was terminated. Accord-
ing to transcripts of the calls, Allen told someone posing as
“Greg Tailcott” that the school board “terminated” Pack and
that the termination “is a matter of public record … .” And
Allen told “Will Lavner” that Pack was terminated for cause.
   Pack is not always clear about which provisions of the
agreement, if any, he claims these statements violated. The
judge wrote that Pack argued the School violated only para-
graph 6.B. during these calls. The judge then quoted only
No. 20-1912                                                19

one provision of that paragraph: “‘MCS agrees that … in the
event that it receives any inquiries from prospective employ-
ers of [Mr. Pack] … MCS will provide only [Mr. Pack’s] posi-
tions held and dates of employment, without other infor-
mation or comment.’” (MCS is the School.)
    On appeal, Pack does not expand that construction of his
claim. To the contrary, he narrows it to oblivion. He argues
in his appellate brief that the statements made by the School
during the “test” calls “would have been actionable if made
to a real potential employer.” So Pack admits the recruited
callers were not actual “prospective employers.” And Pack
admits the School’s statements are not actionable.
    Pack then argues the test “produced evidence of the
School’s willingness and intent to violate the non-
disparagement provision.” Even if true, that would not help
Pack. He has no claim against the School for “willingness
and intent” to commit a violation. And the School is entitled
to summary judgment on his press-release claim and aﬃda-
vit claim for reasons independent of the School’s willingness
or intent.
    Pack then argues the School might have said similar
things to actual prospective employers and further discovery
might produce a caller “who was, or is, or will be a potential
employer.” Pack acknowledges that the School denies receiv-
ing any calls from prospective employers, but Pack encour-
ages us not to believe the School because of its “demonstrat-
ed mendacity and lack of credibility,” according to him. Pack
has oﬀered no evidence that any actual prospective employ-
ers called the School about him, much less any evidence
about any contents of those communications. As we often
warn, summary judgment is the put-up-or-shut-up moment
20                                                No. 20-1912

in a lawsuit. Pack had the chance to discover any calls from
actual prospective employers. He found none. He has
oﬀered no reason to think “further discovery” will turn up
actionable calls. Pack failed to put up.
    Pack then falls back in his appellate brief to an argument
that the hoax calls “established that the Defendant was not
honoring its obligations set out in paragraph 6(B) of the
Settlement Agreement. Under that provision MSC [sic] was
to provide only the position of [sic] Plaintiﬀ held, and dates
of employment- [sic] without other information or com-
ment.” Pack does not make any allegations that the recruited
calls involved violations of any provision of the agreement
other than paragraph 6.B., and he does not even claim viola-
tions of any obligations under paragraph 6.B. other than the
particular portion quoted by the judge: the mandate to pro-
vide “prospective employers” only Pack’s “positions held
and dates of employment.”
   But the “prospective employers” clause does not apply
because the callers were not prospective employers. The un-
disputed evidence is that the recruited callers were not pro-
spective employers of Pack in any sense of that phrase. Pack
concedes this. Indeed, in his appellate reply brief he says he
has never alleged the School provided information about
Pack to his potential employers.
   Pack seemed to shift gears during oral arguments. There,
he reiterated his argument that the purpose of the sting op-
eration was to show the School’s motive and intent. But, for
the ﬁrst time in this appeal, he also seemed to try to claim
that the School’s statements to his recruited callers violated
not merely the “prospective employers” clause but also the
No. 20-1912                                                21

broader non-disparagement clause. But Pack did not make
this argument in his appellate brieﬁng. So he lost the chance.
                       III. Conclusion
   Even accepting the facts in the light most favorable to
Pack, and drawing all reasonable inferences in his favor, we
agree with the district judge that the School is entitled to
judgment as a matter of law. We aﬃrm.
22                                                No. 20-1912

                          APPENDIX
Settlement Agreement, paragraph 3, emphasis added:
3.       Release, Discharge, and Covenant Not to Sue. By
signing this Agreement, Plaintiﬀ … irrevocably and uncon-
ditionally releases, forever discharges, and covenants not to
sue MCS … from all charges, complaints, claims, demands,
liabilities, obligations, and actions of any kind or nature
whatsoever … that have accrued or will have accrued as of
the date Plaintiﬀ executes this Agreement, whether or not
any such matter or claim was asserted or could have been
asserted in the Lawsuit, including, for example, claims for
attorneys’ fees, interest, expenses, expert fees, and costs in-
curred in connection with the Employment Lawsuit, claims
for minimum wage, overtime, lost wages, compensatory
damages, liquidated damages, punitive damages, incidental
damages of any kind, and any other compensation, losses,
and other damages to Plaintiﬀ or his property resulting from
any claimed violation of federal, state, local, or common law.
This speciﬁcally includes, but is not limited to, a full and
complete release and waiver of all claims (a) that were or
could have been asserted in the Lawsuit, (b) that in any way
arise out of, or relate to, or are connected with the Disputes
and Plaintiﬀ’s employment with MCS and the ending of that
employment, (c) that in any way arise out of, or relate to, or
are connected with Plaintiﬀ’s relationship or interactions
with and/or alleged conduct by MCS or any of its predeces-
sors, employees, agents, or attorneys, (d) arising under any
and all federal, state, and local laws, statutes, and regula-
tions … .